Citation Nr: 1453079	
Decision Date: 12/02/14    Archive Date: 12/10/14

DOCKET NO.  11-05 559	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to a staged initial rating in excess of 10 percent for posttraumatic stress disorder (PTSD), for the period prior to June 13, 2012.  

2.  Entitlement to a staged initial rating in excess of 30 percent for PTSD for the period from June 13, 2012.  

3.  Entitlement to a stated initial rating in excess of 50 percent for PTSD for the period from June 18, 2014.   


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The Veteran served on active duty from January 1969 to July 1970.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Lincoln, Nebraska, Regional Office (RO) of the Department of Veterans Affairs (VA).  In that rating decision, service connection for PTSD was granted and an initial rating of 10 percent was assigned, effective from the date of the claim, February 23, 2010.  The Veteran submitted a timely notice of disagreement (NOD) and this appeal ensued.  

In March 2012, the Veteran and his wife testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A written transcript of the hearing has been prepared and incorporated into the evidence of record.  

In March 2014, the Board remanded the claim for additional evidentiary development, to include a contemporaneous examination.  Subsequently, in an August 2014 rating action, the 10 percent rating for PTSD was increased to 30 percent, effective June 13, 2012, the date of a VA examination.  The 30 percent rating was increased to 50 percent, effective the date of another VA examination on June 18, 2014.  The appeal continues.  

Although the Veteran has reported having problems at work due to his PTSD symptoms, particularly with lack of motivation and anger, the evidence shows that he is currently employed.  The record does not indicate that the Veteran has claimed that he is unemployable because of his disability.  Therefore, the question of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU rating) has not been raised.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.  In addition to the VBMS file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in that file reveals that they are either duplicative of the evidence in the VBMS file or are irrelevant to the issue on appeal.  


FINDINGS OF FACT

1.  With resolution of reasonable doubt in favor of the Veteran, the Veteran's PTSD manifests in occupational and social impairment with reduced reliability and productivity for the period from initial grant to the present day.  

2.  Occupational and social impairment, with deficiencies in most areas due to PTSD has not been shown.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating of 50 percent, but no higher, for service-connected PTSD are met from February 23, 2010 to June 17, 2014.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411 (2014).  

2.  The criteria for a rating in excess of 50 percent for PTSD from June 18, 2014 are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2014).   With respect to the issues of entitlement to initial staged ratings for PTSD, the Veteran is appealing the initial rating assignment.  Once service connection has been granted, the context in which the claim initially arose, the claim has been substantiated; therefore, additional VCAA notice under § 5103(a) (West 2002 & Supp. 2013) is not required because the initial intended purpose of the notice has been fulfilled, so any defect in the notice is not prejudicial.  Goodwin v. Peake, 22 Vet. App. 128 (2008); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Rather, thereafter, once a notice of disagreement (NOD) has been filed, for example contesting a downstream issue such as the initial rating assigned for the disability, only the notice requirements for a rating decision and statement of the case (SOC) described in 38 U.S.C. §§ 5104 and 7105 control as to the further communications with the Veteran, including as to what evidence is necessary to establish a more favorable decision with respect to downstream elements of the claim.  38 C.F.R. § 3.159(b)(3) (2014).  The RO provided the Veteran the required SOC and supplemental SOC (SSOC) discussing the reasons and bases for assigning higher initial ratings for periods of time but not assigning higher initial ratings for other times and cited the applicable statutes and regulations.  Thus, the duty to notify has been satisfied.  

The duty to assist the Veteran has also been satisfied in this case.  The service treatment records (STRs), service personnel records, VA treatment records, and identified private treatment records have been obtained and associated with the claims file.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2014); 38 C.F.R. § 3.159 (2014).  

The Veteran was afforded numerous VA examinations, to include evaluations in August 2010 and June 2014.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The examiners performed mental status examinations of the Veteran, considered the Veteran's reported symptomatology, and provided the medical information necessary to address the rating criteria in this case.  See generally Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Therefore, the Board finds the examinations to be adequate.  In addition, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disability since he was last examined.  38 C.F.R. §3.327(a) (2014).  

There is no indication in the record that any additional evidence, relevant to the issue adjudicated in this decision, is available and not part of the claims file.  
See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

Legal Criteria - Rating Disabilities

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities (Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2014); 38 C.F.R. Part 4 (2014).  Pertinent regulations do not require that all cases show all findings specified by the Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2014); see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

Further, a disability rating may require re-evaluation in accordance with changes in a veteran's condition.  It is thus essential in determining the level of current impairment that the disability is considered in the context of the entire recorded history. The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505, 519 (2007).  

Specific Rating Criteria for Rating Mental Disorders

The Veteran's PTSD is rated by applying the criteria in 38 C.F.R. § 4.130, DC 9411 (2014).  The VA Schedule rating formula for mental disorders reads in pertinent part as follows: 

10 percent - Occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.  

30 percent - Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, or mild memory loss (such as forgetting names, directions, and recent events). 

50 percent - Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships. 

70 percent - Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

100 percent rating - Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.

The psychiatric symptoms listed in the above rating criteria are not exclusive, but are examples of typical symptoms for the listed percentage ratings.  Mauerhan, supra.  Accordingly, consideration is given to all symptoms of the Veteran's PTSD that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-IV.  38 C.F.R. § 4.125 (2014).  

Global Assessment of Functioning (GAF)

GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS 32 (4th ed. 1994)).  According to the pertinent sections of the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (1994) (DSM-IV), a GAF score of 61 to 70 indicates the examinee has some mild symptoms or some difficulty in social, occupational, or school functioning, but generally functions pretty well with some meaningful interpersonal relationships.  A GAF score of 51 to 60 indicates the examinee has moderate symptoms or moderate difficulty in social, occupational, or school functioning.  A GAF score of 41 to 50 indicates the examinee has serious symptoms or a serious impairment in social, occupational, or school functioning.  A GAF score of 31 to 40 indicates some impairment in reality testing or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood.  

Analysis - Initial Rating

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  The United States Court of Appeals for the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to his claim.  

The Veteran was provided VA examinations in August 2010 and June 2014.  Review of the record reflects that the Veteran has been employed throughout the appeal process.  It was specifically noted at the time of the most recent examination in June 2014 that the Veteran continued to work for a health service that did remodeling.  He was unmotivated about his work, and said that a fellow worker did not like working with him.  He said that he took timeouts and did breathing exercises on occasions to control his anger issues.  

The Board's review of the each of these examination reports, as well as the additional VA treatment records available for review (dated from 2009 to the present day) shows essentially the same psychiatric symptoms.  The Veteran was alert and had no suicidal or homicidal thoughts.  His thought processes were clear/logical with no evidence of delusions or hallucinations during the examinations.  However, throughout the appeal process, the Veteran was described as withdrawn, irritable, and socially isolated.  His depression and anxiety were noted by the examiners.  It was noted, on occasion, that he worked on old cars.  His mood was primarily noted to be depression, and he generally exhibited a flat affect.  His GAF scores for the period from 2009 to the present day have primarily ranged from 55 to 60 which represent moderate symptoms or moderate difficulty in social, occupational, or school functioning.  Specifically, a GAF score of 60 was noted in 2010 and 2013 and 55 was reported in 2014.  

In consideration of the above, the Board finds that the Veteran's PTSD warrants an initial disability rating of 50 percent for the entire period on appeal.  Although the Veteran does not exhibit all of the symptoms set forth as examples for a 50 percent rating, it is not required that all, or any, of the enumerated criteria be met for a particular rating.  See Mauerhan, supra.  The record shows that the Veteran is socially isolated, has disturbances of motivation and mood to include depression and anxiety, flattened affect, and difficulty in establishing and maintaining relationships.  It is noted that the VA examiners reports from 2010 through the present day show that the Veteran has had moderate symptoms in regards to work efficiency and interpersonal relationships.  The Board finds that such manifestations more closely approximate occupational and social impairment with reduced reliability and productivity for the period from when service connection was initially established.  That date was February 23, 2010, the date that the Veteran filed a claim for compensation benefits.  Therefore, by resolving the benefit-of-the-doubt in favor of the Veteran, an initial 50 percent rating is warranted for the entire appeal period.  38 U.S.C.A. § 5107(b) (2014).  

However, the Board finds that the Veteran is not entitled to an initial rating in excess of 50 percent at any time during the appeal period.  The overall symptomatology associated with the Veteran's PTSD does not more closely approximate the criteria required for the next higher 70 percent disability rating.  

The most probative evidence of record does not demonstrate that the Veteran's PTSD manifestations are productive of functional impairment comparable to occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  As examples, the evidence does not show that the Veteran has experienced symptoms such as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; spatial disorientation; neglect of personal appearance and hygiene; or, inability to establish and maintain effective relationships.  

The evidence reflects that the Veteran has difficulty in adapting to stressful circumstances and may have impaired judgment/impulse control.  Even considering such symptoms, the Veteran's functional impairment does not more closely approximate occupational and social impairment with deficiencies in most areas.  While he is depressed, anxious, and socially isolated, his depression has not affected his ability to function independently and he does not have an inability to establish and maintain effective relationships.  The Veteran has maintained a decades-long relationship with his wife and evidently they get along well, although he said at the most recent examination that he and his psychiatric manifestations made her life miserable.  An October 2013 mental health note indicates the Veteran had seven to eight friends he enjoyed spending time with every Friday at car shows.  In February 2013, he reportedly sought support from his wife coping with emotional stress.

As noted in the record, the Veteran continues to be employed.  He enjoys hobbies centered around cars.  His speech is normal, and the evidence reflects that he drives.  He has always denied any suicidal and homicidal ideation.  In consideration of all of the manifestations of the Veteran's PTSD, the Board finds that a higher rating of 70 percent is not warranted.  

Finally, the Veteran is not entitled to a 100 percent rating for any period of time covered by the appeal.  In this regard, the Veteran does not allege, nor does the evidence of record demonstrate total occupational and social impairment as a result of his service-connected PTSD.  The Veteran's PTSD has not manifested in symptoms productive of functional impairment comparable to such level of impairment.  As examples, there has been no demonstration of gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; or memory loss for names of close relatives, own occupation or own name.  Again, while socially isolated to some degree and withdrawn, the Veteran has maintained a relationship with his wife.  Further, he continues to work and have hobbies.  As the record does not reflect total occupational and social impairment, a 100 percent rating is not warranted.  38 C.F.R. § 4.130 (2014).  

Additionally, the Veteran was assigned GAF scores, generally ranging from 55 to 60, which reflect moderate impairment.  While a GAF score is only one component of a veteran's disability picture, as explained in detail above, the clinical findings, including the Veteran's reported symptoms, are more consistent with a rating of 50 percent and no higher.  

In light of the above, the Board finds that an initial rating of 50 percent, but no higher, is warranted for PTSD for the period February 23, 2010 to June 17, 2014 and staged ratings are not appropriate.  See Fenderson, supra.  With respect to an initial rating in excess of 50 percent, a preponderance of the evidence is against the claim.  The benefit-of-the-doubt rule is not applicable and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2014); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

Extra-schedular Consideration

The Board has considered referral for extra-schedular consideration.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

An extra-schedular rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2014).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).  

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extra-schedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  Second, if the schedular rating does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  

With respect to the first prong in Thun, the evidence in this case does not show such an exceptional or unusual disability picture that the available schedular rating for the service-connected PTSD is inadequate.  The Veteran has not claimed that his disability is exceptional or unusual, but has simply requested a higher rating.  The rating criteria allow for a higher disability rating, but, as detailed above, the Veteran's PTSD does not meet the criteria for a 70 percent rating or 100 percent rating.  38 C.F.R. § 4.130 (2014).  The Veteran's symptoms including anger, depression, anxiety, and social impairment, are contemplated by the assigned rating (or lower ratings).  Therefore, referral for extra-schedular consideration is not warranted.  

						(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to an initial rating of 50 percent, but no higher, for service-connected PTSD is granted from February 23, 2010 to June 17, 2014, subject to controlling regulations applicable to the payment of monetary benefits.  

Entitlement to an initial rating in excess of 50 percent for PTSD from June 18, 2014 is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


